 Fill in this information to identify your case:

 Debtor 1                  ~stal W Jenkins
                            First Name                        Middle Name                          Last Name
 Debtor2
 (Spouse if, filing)        First Name                        Middle Name                          Last Name

 United States Bankruptcy Court for the:               LA-EAS
                                                      ------------------------
 Case number
 (if known)                                                                                                                                             •    Check if this is an
                                                                                                                                                             amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill It out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
•#fffM List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       • No. Go to Part 2.
       • Yes.
•@fM List All of Your NON PRIORITY Unsecured Claims
3.     Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       •   Yes.

,'4.   List all of your non priority unsecured claims In the alphabetical order of the creditor :who holds each claim. If a creditor has more ,than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included'.in Part 1.. If more.·
       thari'one creditor holds a particular claim, list the other creditors in Part 3,.lf you have more than three nonpriority unsecured claims fill out the Continuation 'Page of
       ~rt2            ,          .                                               .               ,                                             ,       '
                                                                                                                                                                 Total claim

EJ            Ability Recovery Servi
              Nonpriority Creditor's Name
                                                                       Last 4 digits of account number         77N 1
                                                                                                               ------                                                           $199.00

           Pob4031                                                     When was the debt incurred?             _O_p~e_ne_d_0_1_/1_9________
           ~ing, PA 18644
              Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
              Who Incurred the debt? Check one.
              •   Debtor 1 only                                        D Contingent
              D Debtor 2 only                                          •    Unliquidated
              D Debtor 1 and Debtor 2 only                             D Disputed
              D At least one-of the debtors and another                Type of NONPRIORITY unsecured claim:
              D Check if this claim Is fora community                  D Student loans
              debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                          report as priority claims
              • No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                             Collection Attorney St John Emergency
              • Yes                                                    •    Other.Specify   _G_r_o_u~p~L_lc______________




Official.form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                                    Page 1 of 20
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                  31174                                                 Best Case Bankruptcy
                                         ' ii
 Debtor 1 Crystal W Jenkins                                                                               Case number (if known)

0          Access Health Louisiana
           Nonpriority Creditor's Name
                                                                      Last 4 digits of account number                                                       $1,800.00
           P.O. Box 14099                                             When was the debt incurred?
           Belfast, ME 04915-5000
           Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
           •   Debtor 1 only                                          D Contingent
           D Debtor 2 only                                            D Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                   D Student loans
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims
           •   No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           •   Yes                                                    •   Other. Specify
                                                                                           --------------------
~          Amazon/Synchrony                                           Last 4 digits of account number                                                       $3,000.00
           Nonpriority Creditor's Name
           P.O. Box 960013                                            When was the debt incurred?
           Orlando, FL 32896
           Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.
           •   Debtor 1 only                                          D Contingent
           D Debtor 2 only                                            •   Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           D Check if this claim Is for a community                   D Student loans
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           •   No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          • Yes                                                       •   Other. Specify
                                                                                           --------------------

0          Arronrnts
           Nonpriority Creditor's Name
                                                                      Last 4 digits of account number      4556
                                                                                                           ------                                                 $0.00
                                                                                                            Opened 9/17/13 LastActive
          309 E Paces Ferry                                           When was the debt incurred?           8/18/14
          Atlanta, GA 30303
           Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.
           •   Debtor 1 only                                          D Contingent
           D Debtor 2 only                                            D Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           D Check if this claim Is for a community                   D Student loans
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims
           •   No                                                     D   Debts to pension or profit-sharing plans, and other similar debts

           • Yes                                                      •   Other. Specify   Lease
                                                                                           --------------------




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 20
Software Copyright (c) 1996-201 B Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                             Case number (if known)

r:;.s]    Arronrnts                                                 Last 4 digits of account number       4520
                                                                                                         ------                                                 $0.00
           Nonpriority Creditor's Name
                                                                                                           Opened 9/12/13 Last Active
          309 E Paces Ferry                                         When was the debt incurred?            8/18/14
          Atlanta, GA 30303
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                 D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D   Debts to pension or profit-sharing plans, and other similar debts

          • Yes                                                     •   Other. Specify    Lease
                                                                                         -------------------
0         Arronrnts
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       3829
                                                                                                         ------                                                 $0.00

                                                                                                          Opened 3/19/13 Last Active
          309 E Paces Ferry                                         When was the debt incurred?           2/18/14
          Atlanta, GA 30303
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim Is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          • Yes                                                     •   Other. Specify   Lease
                                                                                         -------------------


          Blue Trust Loans/ North Star
          Location                                                  Last 4 digits of account number                                                       $1,953.49
          Nonpriority Creditor's Name
          4285 Genesee Street                                       When was the debt incurred?
          Buffalo, NY 14225
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who Incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          • Yes                                                     •   Other. Specify
                                                                                         -------------------




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3of20
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                              Case number     c~   known)


~           Capital One Bank Usa N                                   Last 4 digits of account number       0844
                                                                                                          ------                                           $1,195.00
            Nonpriority Creditor's Name
                                                                                                           Opened 02/16 Last Active
            Po Box 30281                                             When was the debt incurred?           3/12/19
            Salt Lake City, UT 84130
            Number Street City State Zip Code                        As of the date you file, the clalm is: Check all that apply
            Who incurred the debt? Check one.
            •   Debtor 1 only                                        D Contingent
            D Debtor 2 only                                          D Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

            D Check if this claim is for a community                 D Student loans
            debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts
            •   Yes                                                  •   Other. Specify   Credit Card
                                                                                          -------------------

~           Capital One Bank Usa N                                   Last 4 digits of account number       8497
                                                                                                          ------                                             $631.00
            Nonpriority Creditor's Name
                                                                                                           Opened 10/16 Last Active
            Po Box 30281                                             When was the debt incurred?           3/16/19
            Salt Lake City, UT 84130
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

            •   Debtor 1 only                                        D Contingent
            D Debtor 2 only                                          D Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

            D Check if this claim Is for a community                 D Student loans
            debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts
            •   Yes                                                  •   Other. Specify   Credit Card
                                                                                          -------------------

16· 1   I   Capital One Bank Usa N                                   Last 4 digits of account number       3530
                                                                                                          ------
                                                                                                                                                                 $0.00
            Nonpriority Creditor's Name
                                                                                                           Opened 10/07 Last Active
            Po Box 30281                                             When was the debt incurred?           8/02/11
            Salt Lake City, UT 84130
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
            •   Debtor 1 only                                        D Contingent
            D Debtor 2 only                                          D Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

            D Check if this claim is for a community                 D Student loans
            debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts
            • Yes                                                    •   Other.Specify    Credit Card
                                                                                          -------------------




Official Form 106 EIF                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4of20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                             Case number (if known)


~         Commonwealth Financial                                    Last 4 digits of account number      41 N1
                                                                                                         ------
                                                                                                                                                          $1,146.00
          Nonpriority Creditor's Name
          245 Main St                                               When was the debt incurred?            Opened 08/18
          Dickson City, PA 18519
          Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D   Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Collection Attorney St John Emergency
          • Yes                                                     •   Other.Specify    _G_r_o_u~p~L_lc______________


[f]       Commonwealth Financial
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number      42N 1
                                                                                                         ------
                                                                                                                                                             $683.00

          245 Main St                                               When was the debt incurred?           Opened 03/19
          Dickson City,,_P=A--,-'-18-=c5"-1"='9~----
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim Is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Collection Attorney St John Emergency
          • Yes                                                     •   Other.Specify    _G_r_o_u~p~L_lc______________

  1
I~- I Commonwealth Financial                                        Last 4 digits of account number      13N 1
                                                                                                         ------
                                                                                                                                                             $246.00
          Non priority Creditor's Name
          245 Main St                                               When was the debt incurred?           Opened 05/19
          Dickson City, PA 18519
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney St John Emergency
          • Yes                                                     •   Other. Specify   _G=-r'-o'-u""p"-"'L=-lc=---------------




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 20
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                              Case number (if known)


I!· I
   1       Commonwealth Financial                                    Last 4 digits of account number      18N 1
                                                                                                          ------
                                                                                                                                                              $246.00
           Nonpriority Creditor's Name
           245 Main St                                               When was the debt incurred?           Opened 05/19
           Dickson City, PA 18519
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           • No                                                      D Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Collection Attorney St John Emergency
           • Yes                                                     •   Other.Specify    _G_ro_u~p~L_lc______________


IE]        Commonwealth Financial
           Nonpriority Creditor's Name
                                                                     Last 4 digits of account number       12N1                                                $87.00

           245 Main St                                               When was the debt incurred?           Opened 05/19
           Dickson City, PA 18519
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          • No                                                       D Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Collection Attorney St John Emergency
          • Yes                                                      •   Other.Specify    _G_ro_u~p_L_l_c______________


[E_]      Credit One Bank Na
           Nonpriority Creditor's Name
                                                                     Last 4 digits of account number      2659
                                                                                                          ------
                                                                                                                                                                 $0.00

                                                                                                           Opened 12/16 Last Active
           Po Box 98872                                              When was the debt incurred?           9/19/18
           Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
          •    No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          •    Yes                                                   •   Other. Specify   Credit Card
                                                                                          -------------------




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 20
Software Copyright (c) 1996-201 B Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                                  Case number (if known)


~:]        Crescent Bank And Trus                                        Last 4 digits of account number       0001                                          $10,224.00
           Nonpriority Creditor's Name
                                                                                                              ------
                                                                                                               Opened 08/14 Last Active
           1100 Poydras St                                               When was the debt incurred?           8/24/18
           New Orleans, LA 70112
           Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           D Debtor 1 only                                               D Contingent
           D Debtor 2 only                                               D Unliquidated
           D Debtor 1 and Debtor 2 only                                  D Disputed
           •   At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           D Check if this claim Is for a community                      D Student loans
           debt                                                          D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                               report as priority claims

           •   No                                                        D Debts to pension or profit-sharing plans, and other similar debts
           •   Yes                                                       •   Other. Specify   Automobile
                                                                                              -------------------

[~         Dcma                                                          Last 4 digits of account number       6160                                              $380.00
          _N_o_n-pr-io_ri_ty_C_r-ed-i-to-r's-N-am_e_ _ _ _ _ _ __                                             ------
           201 N. Main Street                                            When was the debt incurred?           Opened 1/13/19
           Saint Charles, MO 63301
           Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           •   Debtor 1 only                                             D Contingent
           D Debtor 2 only                                               D Unliquidated
           D Debtor 1 and Debtor 2 only                                  D Disputed
           D At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                      D Student loans
           debt                                                          D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                               report as priority claims

           •   No                                                        D Debts to pension or profit-sharing plans, and other similar debts
           Dves                                                          •   Other. Specify   12 Ph Financial



1~- 1 I    EMBCC                                                         Last 4 digits of account number                                                       $1,300.00
           Nonpriority Creditor's Name
           4849 Greenville ave                                           When was the debt incurred?
           Ste400
           Dallas, TX 75206
           Number Street City State Zip Code                             As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           •   Debtor 1 only                                             D Contingent
           D Debtor 2 only                                               D Unliquidated
           D Debtor 1 and Debtor 2 only                                  D Disputed
           D At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

           D Check if this claim Is for a community                      D Student loans
           debt                                                          D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                               report as priority claims

           •   No                                                        D Debts to pension or profit-sharing plans, and other similar debts
           • Yes                                                         •   Other. Specify




Official Form 106 E/F                                      Sche<ll1le E/F: Creditors Who Have Unsecured Claims                                                  Page 7of20
Software Copyright (c) 1996-2018 Best Case, LLC - www.beslC!ilS~:.com.                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                              Case number (w known)


[f2]           Entergy                                               Last 4 digits of account number                                                       $1,355.00
               Nonpriority Creditor's Name
               4809 Jefferson hwy                                    When was the debt incurred?
               New Orleans, LA 70121
               Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               •   Debtor 1 only                                     •   Contingent
               D Debtor 2 only                                       D Unliquidated
               D Debtor 1 and Debtor 2 only                          D Disputed
               D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

               D Check if this claim is for a community              D Student loans
               debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                       report as priority claims

               • No                                                  D Debts to pension or profit-sharing plans, and other similar debts
               • Yes                                                 •   Other. Specify
                                                                                          -------------------

               Fast Auto and Payday laons DBA
               cash cow                                              Last 4 digits of account number                                                         $355.00
               Nonpriority Creditor's Name
               3233 Williams Blvd                                    When was the debt incurred?
               Kenner, LA 70065
               Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               •   Debtor 1 only
                                                                     •   Contingent

               D Debtor 2 only                                       •   Unliquidated

               D Debtor 1 and Debtor 2 only                          •  Disputed
               D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

               D Check if this claim is for a community              D Student loans
               debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                       report as priority claims

               •   No                                                D Debts to pension or profit-sharing plans, and other similar debts
               • Yes                                                 •   Other. Specify
                                                                                          -------------------
       2
I ~-       ]   First Premier Bank                                    Last 4 digits of account number       2017                                              $365.00
                                                                                                          ------
               Nonpriority Creditor's Name
                                                                                                           Opened 08/18 Last Active
               3820 N Louise Ave                                     When was the debt incurred?           9/30/18
               Sioux Falls, SD 57107
               Number Street City State Zip Code                     As of the date you file, the claim Is: Check all that apply
               Who Incurred the debt? Check one.
               •   Debtor 1 only                                     D Contingent
               D Debtor 2 only                                       D Unliquidated
               D Debtor 1 and Debtor 2 only                          D Disputed
               D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

               D Check if this claim is for a community              D Student loans
               debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                       report as priority claims

               •   No                                                D Debts to pension or profit-sharing plans, and other similar debts
               • Yes                                                 •   Other. Specify   Credit Card
                                                                                          -------------------




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8of20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Debtor 1 Crystal W Jenkins                                                                               Case number (if known)


~_]       First Premier Bank                                         Last 4 digits of account number      7239                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                          ------
                                                                                                           Opened 09/07 Last Active
          3820 N Louise Ave                                          When was the debt incurred?           6/10/09
          Sioux Falls, SD 57107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          •    Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          •    No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          •    Yes                                                   •   Other. Specify   Credit Card
                                                                                          -------------------

I1·2 I    I C System Inc                                             Last 4 digits of account number       4174
                                                                                                          ------
                                                                                                                                                             $459.00
          Nonpriority Creditor's Name
          Po Box64378                                                When was the debt incurred?           Opened 06/18
          Saint Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          •    Debtor 1 only                                         D Contingent
          D Debtor 2 only                                            D Unliquidated
          D Debtor 1 and Debtor 2 only                               D Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          D Check if this claim Is for a community                   D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          •    No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          • Yes                                                      •   Other. specify   Collection Attorney Att Directv


  2
I~- I     La Rec Svc                                                 Last 4 digits of account number      7547
                                                                                                          ------
                                                                                                                                                             $135.00
          Nonpriority Creditor's Name
          1304 Bertrand Drive                                        When was the debt incurred?           Opened 6/05/15
          Lafayette, LA 70506
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.
           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           •   Unliquidated
           D Debtor 1 and Debtor 2 only                              D  Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                  D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          •    No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          • Yes                                                      •   Other. Specify    Diagnostic Imaging




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                            Case number (if known)


11~       LCMC Health
          Nonpriority Creditor's Name
                                                                   Last 4 digits of account number                                                       $1,400.00

          PO Box 733679                                            When was the debt incurred?
          Dallas, TX 75373
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          • Debtor 1 only                                          D Contingent
          D Debtor 2 only                                          D Uniiquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a    community              D Student loans
         debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                           report as priority claims

          •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts
          Dves                                                     •   Other. Specify
                                                                                        -------------------

[f]       Louisiana Federal Cr U
          Nonpriority Creditor's Name
                                                                   Last 4 digits of account number       0001
                                                                                                        ------
                                                                                                                                                         $3,171.00

                                                                                                         Opened 11/16 Last Active
          PO Box 1956                                              When was the debt incurred?           5/30/19
          Laplace, LA 70069
         Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

         •    Debtor 1 only                                        D Contingent
          D Debtor 2 only                                          D Unliquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

         D Check if this claim is for a community                  D Student loans
         debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                           report as priority claims

         •    No                                                   D Debts to pension or profit-sharing plans, and other similar debts

          Dves                                                     •   Other. Specify   Unsecured
                                                                                        -------------------

I:·2 I    Louisiana Federal Cr U                                   Last 4 digits of account number       0007
                                                                                                        ------
                                                                                                                                                         $1,295.00
          Nonpriority Creditor's Name
                                                                                                         Opened 03/01 Last Active
          PO Box 1956                                              When was the debt incurred?           5/01/19
          Laplace, LA 70069
         Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.
         •    Debtor 1 only                                        D Contingent
          D Debtor 2 only                                          D Unliquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check if this clalm is for a community                 D Student loans
         debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                           report as priority claims

         •    No                                                   D Debts to pension or profit-sharing plans, and other similar debts

          Dves                                                     •   Other. Specify   Deposit Related




)fficial Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 20
loftware Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                                Case nur:r,ber (if known)


~2]       Louisiana Federal Cr U                                      Last 4 digits of account number        0060                                               $766.00
          Nonpriority Creditor's Name
                                                                                                             Opened 01/07 Last Active
          PO Box 1956                                                 When was the debt incurred?            4/27/19
          Laplace, LA 70069
          Number Street City State Zip Code                           As of the date you file, the claim ls: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                           0   Contingent
          0 Debtor 2 only                                             0   Unliquidated
          0 Debtor 1 and Debtor 2 only                                0  Disputed
          0 At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          D Check if this claim ls for a community                    0   Student loans
          debt                                                        0  Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims
          •   No                                                      0   Debts to pension or profit-sharing plans, and other similar debts

          •   Yes                                                     •   Other. Specify   Credit Card
                                                                                           -------------------

[6· 3 I   Louisiana Federal Cr U                                      Last 4 digits of account number        0054
                                                                                                           ------
                                                                                                                                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                             Opened 08/07 Last Active
          PO Box 1956                                                 When was the debt incurred?            11/01/13
          Laplace, LA 70069
          Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.
          D Debtor 1 only                                             D Contingent
          D Debtor 2 only                                             D Unliquidated
          0 Debtor 1 and Debtor 2 only                                D Disputed
          • At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          0 Check If this claim is for a community                    0   Student loans
          debt                                                        0  Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims
          •   No                                                      0   Debts to pension or profit-sharing plans, and other similar debts

          •   Yes                                                     •   Other. Specify   Unsecured
                                                                                           -------------------

u~        Louisiana Federal Cr U
          Nonpriority Creditor's Name
                                                                      Last 4 digits of account number        0050
                                                                                                           ------
                                                                                                                                                                   $0.00

                                                                                                            Opened 12/12 Last Active
          PO Box 1956                                                 When was the debt incurred?           3/28/19
          Laplace, LA 70069
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                           D Contingent
          D Debtor 2 only                                             D Unliquidated
          D Debtor 1 and Debtor 2 only                                D Disputed
          D At least one of the debtors and another                   Type of NONPRIORITY unsecured clalm:

          0 Check if this claim Is for a community                    D Student loans
          debt                                                        0  Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          • No                                                        0   Debts to pension or profit-sharing plans, and other similar debts

          • Yes                                                       •   Other. Specify Automobile
                                                                                           -------------------




)fficial Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of20
loftware Copyright (c) 1996-2018 Best Gas.~,- LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor     1 Crystal W Jenkins                                                                           Case number (if known)


[f3]        Louisiana Federal Cr U
            Nonpriority Creditor's Name
                                                                      Last 4 digits of account number       0852
                                                                                                           ------
                                                                                                                                                                  $0.00

                                                                                                            Opened 09/06 Last Active
            PO Box 1956                                               When was the debt incurred?           6/07/10
            Laplace, LA 70069
            Number Street City State Zip Code                         As of the date you file, the claim ls: Check all that apply
            Who incurred the debt? Check one.

            •   Debtor 1 only                                         D Contingent
            D Debtor 2 only                                           D Unliquidated
            D Debtor 1 and Debtor 2 only                              D Disputed
            D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            D Check if this claim is for a community                  D Student loans
            debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

            •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts

            Dves                                                      •   Other. Specify   Automobile
                                                                                           -------------------
1-;;3_3-J
Ll___       Louisiana Recovery Svc                                    Last 4 digits of account number       8343                                               $371.00
            Nonpriority Creditor's Name
                                                                                                           ------
            1304 Bertrand Drive                                       When was the debt incurred?           Opened 12/15
            Lafayette, LA 70506
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
            •   Debtor 1 only                                         D Contingent
            D Debtor 2 only                                           D Unliquidated
            D Debtor 1 and Debtor 2 only                              D Disputed
            D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            D Check if this claim ls for a community                  D Student loans
            debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

            •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
                                                                      •   Other. Specify
                                                                                           Collection Attorney Greg S Phillips General
                                                                                           D
            Dves
                                                                                           -------------------

[a]         Louisiana Recovery Svc
            Nonpriority Creditor's Name
                                                                      Last 4 digits of account number       4762
                                                                                                           ------
                                                                                                                                                              $163.00

            1304 Bertrand Drive                                       When was the debt incurred?           Opened 03/19
            Lafayette, LA 70506
            Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
            Who incurred the debt? Check one.
            •   Debtor 1 only                                         D Contingent
            D Debtor 2 only                                           D Unliquidated
            D Debtor 1 and Debtor 2 only                              D Disputed
            D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            D Check if this claim Is for a community                  D Student loans
            debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

            •   No                                                    D Debts lo pension or profit-sharing plans, and other similar debts

                                                                      •                    Collection Attorney Louisiana Dental
            Dves                                                          Other. Specify   Center
                                                                                           -------------------




)fficial Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 20
 ,oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                              Case number (if known)


I:· 3 ]       Midwest Recovery Syste                                 Last 4 digits of account number      6797
                                                                                                          ------
                                                                                                                                                              $212.00
              Nonpriority Creditor's Name
              514 Earth City Plaza                                   When was the debt incurred?           Opened 12/18
              Earth City, MO 63045
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              •   Debtor 1 only                                      D Contingent
              D Debtor 2 only                                        D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
              D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

              D Check if this claim is for a community               D Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims
              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Collection Attorney St John Emergency
              • Yes                                                  •   Other.Specify    _G_ro_u""p"-L-'-1______________


I:·   3
       ]      Monterey Financial Svc                                 Last 4 digits of account number      8949
                                                                                                          ------
                                                                                                                                                                 $0.00
              Nonpriority Creditor's Name
                                                                                                           Opened 04/08 Last Active
              4095 Avenida De La Plata                               When was the debt incurred?           7/01/08
              Oceanside, CA 92056
              Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
              Who incurred the debt? Check one.
              •   Debtor 1 only                                      D Contingent
              D Debtor 2 only                                        D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
           ·· D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

              D Check if this claim is for a community               D Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
              • Yes                                                  •   Other. Specify    Unsecured
                                                                                          -------------------

[Fl           Montgomery Ward
              Nonpriority Creditor's Name
                                                                     Last 4 digits of account number      5290
                                                                                                          ------
                                                                                                                                                             $219.00

                                                                                                           Opened 08/16 Last Active
              1112 7th Ave                                           When was the debt incurred?           11/08/16
              Monroe, WI 53566
              Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
              Who incu.rred the debt? Check one.
              •   Debtor 1 only                                      D Contingent
              D Debtor 2 only                                        D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
              D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

              D Check if this claim is for a community               D Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
              • Yes                                                  •   Other. Specify   Charge Account




 )fficial Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 20
 ioftware Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                              Case number (if known)

      3
[:·       [   National Credit System                                 Last 4 digits of account number       0276                                            $2,180.00
              Nonpriority Creditor's Name
                                                                                                          ------
              3750 Naturally Fresh Blv                               When was the debt incurred?           Opened 01/13
              Atlanta, GA 30349
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              •   Debtor 1 only                                      D Contingent
              D Debtor 2 only                                        D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
              D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

              D Check if this claim is for a community               D Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
              • Yes                                                  •   Other.specify    Collection Attorney University Edge Apts


      3
I~- I         Navient                                                Last 4 digits of account number       0922                                            $6,894.00
              Nonpriority Creditor's Name
                                                                                                          ------
                                                                                                           Opened 09/03 Last Active
              Po Box 9500                                            When was the debt incurred?           7/23/13
              Wilkes Barre, PA 18773
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              •   Debtor 1 only                                      D Contingent
              D Debtor 2 only                                        D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              D At least one of the debtors and another
              D Check if this claim is for a community               •   Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
              • Yes                                                  D Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                          Educational

~J            Navient
              Nonpriority Creditor's Name
                                                                     Last 4 digits of account number       0922
                                                                                                          ------
                                                                                                                                                           $3,648.00

                                                                                                           Opened 09/03 Last Active
              Po Box 9500                                            When was the debt incurred?           7/23/13
              Wilkes Barre, PA 18773
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              •   Debtor 1 only                                      D Contingent
              D Debtor 2 only                                        D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              D At least one of the debtors and another
              D Check if this claim is for a community               •   Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
              • Yes                                                  D Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                          Educational




)fficial Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of20
ioftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                             Case number (if known)


[f~            Ochsner Health System
               Nonpriority Creditor's Name
                                                                    Last 4 digits of account number                                                         $830.00

               1514 jefferson hwy                                   When was the debt incurred?
               New Orleans, LA 70121
               Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               •   Debtor 1 only                                    D Contingent
               D _Debtor 2 only                                     •   Unliquidated
               D Debtor 1 and Debtor 2 only                         D Disputed
               D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

               D Check if this claim Is for a community             D Student loans
               debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims
               •   No                                               D Debts to pension or profit-sharing plans, and other similar debts
               • Yes                                                •   Other. Specify



I~-4 I         Ochsner Health System                                Last 4 digits of account number                                                       $2,800.00
               Nonpriority Creditor's Name
               PO Box61838                                          When was the debt incurred?
               New Orleans, LA 70161
               Number Street City State Zip Code                    As of the date you file, the claim Is: Check all that apply
               Who Incurred the debt? Check one.
               •   Debtor 1 only                                    D Contingent
               D Debtor 2 only                                      D Unliquidated
               D Debtor 1 and Debtor 2 only                         D Disputed
               D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

               D Check if this claim is for a community             D Student loans
               debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims

               •   No                                               D Debts to pension or profit-sharing plans, and other similar debts
               •   Yes                                              •   Other. Specify
                                                                                         --------------------
      4
[~-       _j   Progressive Leaseing                                 Last 4 digits of account number                                                       $1,500.00
               Nonpriority Creditor's Name
               256 West Data Drive                                  When was the debt incurred?
               Draper, UT 84020
               Number Street City State Zip Code                    As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.
               •   Debtor 1 only                                    D Contingent
               D Debtor 2 only                                      D Unliquidated
               D Debtor 1 and Debtor 2 only                         D Disputed
               D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

               D Check if this claim is for a community             D Student loans
               debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims

               •   No                                               D Debts to pension or profit-sharing plans, and other similar debts
               • Yes                                                •   Other. Specify
                                                                                         --------------------




 )fficial Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 15 of 20
 :oftware Copyright (c) 1996-2018 Best Case, LLC-www.bestcasa.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                             Case number (if known)


[r]       Source Receivables Mng
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       2186                                            $2,296.00

          4615 Dundas Dr Ste 102                                    When was the debt incurred?           Opened 03/19
          Greensboro, NC 27407
          Number Street City State Zip Code                         As of the date you file, the clalm is: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim Is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
          Dves                                                      •   other. Specify   Collection Attorney Sprint


I:.4 I    Southern Credit Recove                                    Last 4 digits of account number       3705                                            $1,025.00
          Nonpriority Creditor's Name
          3228 6th St                                               When was the debt incurred?           Opened 08/17
          Metairie, LA 70002
          Number Street City State Zip Code                         As of the date you file, the claim ls: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
                                                                    •                    Collection Attorney Lsu Healthcare
          Dves                                                          Other. Specify   Network
                                                                                         --'-~----------------

w-1       Southern Credit Recove
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       0611
                                                                                                         ------
                                                                                                                                                            $113.00

          3228 6th St                                               When was the debt Incurred?           Opened 09/17
          Metairie, LA 70002
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          •   Debtor 1 only                                         D Contingent
          D Debtor 2 only                                           D Unliquidated
          D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts
                                                                    •                    Collection Attorney Lsu Healthcare
          Dves                                                          Other. Specify   Network
                                                                                         -------------------




 )fficial Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 16 of 20
 oftware Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 Crystal W Jenkins                                                                              Case number (Wknown)


[~          Southern Fast Loans of LA DBA
            Cash Cow
            Nonpriority Creditor's Name
                                                                     Last 4 digits of account number                                                          $400.00

            1104 West Airline Hwy                                    When was the debt incurred?
            La Place, LA 70068
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
            •   Debtor 1 only                                        D Contingent

            D Debtor 2 only                                          •   Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

            D Check if this claim Is fora community                  D Student loans
            debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

            Dves                                                     •   Other. Specify
                                                                                          --------------------

[ ~.4   I   Southern pay loan                                        Last 4 digits of account number                                                          $355.00
            Nonpriorlty Creditor's Name
            1625 Williams Blvd                                       When was the debt incurred?
            Kenner, LA 70062
            Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
            Who Incurred the debt? Check one.
            •   Debtor 1 only                                        D Contingent

            D Debtor 2 only                                          •   Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

            D Check If this claim Is for a community                 D Student loans
            debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

            Dves                                                     •   Other. Specify
                                                                                          --------------------
~~~         Southern pay loan                                        Last 4 digits of account number                                                         $400.00
            Nonpriority Creditor's Name
            1625 Williams Blvd                                       When was the debt incurred?
            Kenner, LA 70062
            Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
            Who incurred the debt? Check one.
            •   Debtor 1 only                                        D Contingent
            D Debtor 2 only                                          •   Unliquidated
            D Debtor 1 and Debtor 2 only                             0   Disputed
            D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

            D Check If this claim Is fora community                  D Student loans
            debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

            Dves                                                     •   other. Specify
                                                                                          --------------------




 lfficial Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 17 of 20
 oftware Copyright (c) 1996-2018 Best Case, ~LC - www.bestcase.com                                                                                     Best Case Bankruptcy
    Debtor 1 Crystal W Jenkins                                                                             Case number (if known)


J   6·5 ]       St. John the Baptist Parish Utilities                  Last 4 digits of account number                                                       $1,000.00
                Nonpriority Creditor's Name
                102 E. Airline Hwy.                                    When was the debt Incurred?
                La Place, LA 70068
                Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
                Who Incurred the debt? Check one.
                •   Debtor 1 only                                      D Contingent
                D Debtor 2 only                                        •   Unliquidated
                D Debtor 1 and Debtor 2 only                           D Disputed
                D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                D Check if this claim Is for a community               D Student loans
                debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                        report as priority claims

                •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

                Oves                                                   •   Other.Specify
                                                                                            -------------------
f]              Syncb/dillards
                Nonpriority Creditor's Name
                                                                       Last 4 digits of account number       2841
                                                                                                            ------
                                                                                                                                                                   $0.00

                                                                                                             Opened 03/07 Last Active
                Po Box 965024                                          When was the debt Incurred?           8/03/11
                Orlando, FL 32896
                Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
                Who Incurred the debt? Check one.

                •   Debtor 1 only                                      D Contingent
                D Debtor 2 only                                        D Unliquidated
                D Debtor 1 and Debtor 2 only                           D Disputed
                D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                0 Check if this claim Is for a community               D Student loans
                debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                        report as priority claims

                •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

                Dves                                                   •   other. Specify   Charge Account


       5
J ~-        J   Syncb/gap                                              Last 4 digits of account number       4243                                                  $0.00
                                                                                                            ------
                Nonpriority Creditor's Name
                                                                                                             Opened 09/07 Last Active
                Po Box 965005                                          When was the debt Incurred?           6/12/11
                Orlando, FL 32896
                Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
                Who Incurred the debt? Check one.
                •   Debtor 1 only                                      D Contingent
                D   Debtor 2 only                                      D Unliquidated
                D Debtor 1 and Debtor 2 only                           D Disputed
                D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                0 Check If this claim Is for a community               D Student loans
                debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                        report as priority claims

                •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts
                Dves                                                   •   other. Specify   Charge Account




    >fficial Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 18 of 20
    oftware Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
  Debtor 1 Crystal W Jenkins                                                                               Case number (if known)


[f]            Total Choice Federal C
               Nonpriority Creditor's Name
                                                                       Last 4 digits of account number       0790
                                                                                                            ------
                                                                                                                                                                $594.00

                                                                                                             Opened 08/14 Last Active
               14963 River Rd                                          When was the debt incurred?           5/13/19
               Hahnville, LA 70057
               Number Street City State Zip Code                       As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.
               •   Debtor 1 only                                       D Contingent
               D Debtor 2 only                                         D Unliquidated
               D Debtor 1 and Debtor 2 only                            D Disputed
               D At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               D Check If this claim Is for a community                D Student loans
               debt                                                    D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                         report as priority claims
               •   No                                                  D Debts to pension or profit-sharing plans, and other similar debts
               •   Yes                                                 •   Other.Specify    Credit Line Secured


[!· I  5
               Urgent Care                                             Last 4 digits of account number                                                       $2,800.00
               Nonpriority Creditor's Name
               3700 Cahaba Beach Road                                  When was the debt incurred?
               Birmingham, AL 35242
               Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               •   Debtor 1 only                                       D Contingent
               D Debtor 2 only                                         D Unliquidated
               D Debtor 1 and Debtor 2 only                            D Disputed
               D At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               D Check if this claim is for a community                D Student loans
               debt                                                    D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                         report as priority claims

               •   No                                                  D Debts to pension or profit-sharing plans, and other similar debts
               •   Yes                                                 •   Other. Specify
                                                                                            --------------------
       5
\ ~-       \   Veripro Solitions                                       Last 4 digits of account number                                                     $32,000.00
               Non priority Creditor's Name
               PO Box322                                               When was the debt incurred?
               Coppell, TX 75019
               Number Street City State Zip Code                       As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.
               •   Debtor 1 only                                       D Contingent
               D Debtor 2 only                                         D Unliquidated
               D Debtor 1 and Debtor 2 only                            D Disputed
               D At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               D Check if this claim is for a community                D Student loans
               debt                                                    D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                         report as priority claims

               •   No                                                  D Debts to pension or profit-sharing plans, and other similar debts
               •   Yes                                                 •   Other. Specify
                                                                                            --------------------




 >fficial Form 106 E/F                                    Schedule E/F: Credito.rs Who Have Unsecured Claims                                                  Page 19 of 20
  oftware Copyright (c) 1996-201 B Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1 . Crystal W Jenkins                                                                                Case number (if known)

       5
j :·       I   Webbank/fingerhut                                        Last 4 digits of account number      8290
                                                                                                             ------
                                                                                                                                                                      $960.00
               Nonpriority Creditor's Name
                                                                                                              Opened 11/07 Last Active
               6250 Ridgewood Road                                      When was the debt incurred?           4/15/19
               Saint Cloud, MN 56303
               Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.

               •   Debtor 1 only                                        0 Contingent
               0 Debtor 2 only                                          D Unliquidated
               0 Debtor 1 and Debtor 2 only·                            D Disputed
               D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               0 Check if this claim is for a community                 D Student loans
               debt                                                     0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                          report as priority claims

               •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts
               Dves                                                     •     Other. Specify   Charge Account

•=tfflM List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example, if a collection agency
   Is trying to collect from you for a debt you owe to someone else, 11st the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, If you
   have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

•=tffliM Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                  Total Claim ·
                          6a.      Domestic support obligations                                                6a.      $ _ _ _ _ _ _o_.o_oc_
        Total
      claims
. from Part 1             6b.      Taxes and certain other debts you owe the government                        6b .     $                0.00
                          6c.      Claims for death or personal injury while you were intoxicated              6c.      $
                                                                                                                          ----------     0.00
                          6d.      Other. Add all other priority unsecured claims. Write that amount here.     6d.      $
                                                                                                                          - - - - - - - -0.00
                                                                                                                                         --
                                                                                                                          ----------
                          6e.      Total Priority, Add lines 6a through 6d.                                    6e.
                                                                                                                            - - - - - - - -0.00
                                                                                                                        $
                                                                                                                                           --
                                                                                                                                  Total Claim
                          6f.      Student loans                                                               6f.      $ _____               1_0,~5_42_.o_o_
      , Total
       claims
  from Part 2             69.      Obligations arising out of a separation agreement or divorce that
                                   you did not report as priority claims                                       69.      $                            0.00
                          6h.      Debts to pension or profit-sharing plans, and other similar debts           6h.      $
                                                                                                                            ----------
                                                                                                                                    0.00
                          61.      Other. Add all other nonpriority unsecured claims. Write that amount        6i.          ----------
                                   here.                                                                                $         82,609.49
                                                                                                                            ----------
                          6j.      Total Nonprlority. Add lines 6f through 6i.                                 6j.      $                     93,151.49




 )fficial Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page20of20
 ;oftware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
